DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See paragraphs [0043] and [0060] of the Specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Claim 1, line 9: please correct “the second pump” to “the second fluid pump”
-Claim 1, line 10: please correct “the second pump” to “the second fluid pump”
-Claim 1, line 11: please correct “or neither tube” to “or neither of the first or second fluid input tubes”
-Claim 1, line 18: please correct “said drive shaft” to “said output drive shaft”
-Claim 1, line 19: please correct “the position” to “the arcuately spaced positions”
-Claim 1, line 19: please correct “said arcuate cam” to “said cam member”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “rotating said cam member to said arcuately spaced position wherein said second sensor detects said second position of said cam member” in lines 24-25 is unclear.  Specifically, there is no “second position of said cam member” mentioned earlier in the claim.  The “second position” instead appears to refer to the “second position” of the “pinching member” (see claim 1 lines 12-14).  For examination purposes, the Examiner interprets this limitation to mean “rotating said cam member to the arcuately spaced position wherein said second sensor produces the signal representing the second position”.
Claims 2-3 are rejected due to their dependency on rejected claim 1.
Regarding claim 2, the limitation “rotating said cam member to said arcuately spaced position wherein said second sensor detects said third position of said cam member” in lines 2-3 is unclear.  Specifically, there is no “third position of said cam member” mentioned earlier in the claims.  The “third position” instead appears to refer to the “third position” of the “pinching member” (see claim 1 lines 12-15).  For examination purposes, the Examiner interprets this limitation to mean “rotating said cam member to the arcuately spaced position wherein said second sensor produces the signal representing the third position”.
Regarding claim 3, the limitation “rotating said cam member to said first position” in line 5 is unclear.  Specifically, there is no “first position” of “said cam member” mentioned earlier in the claims.  The “first position” instead appears to refer to the “first position” of the “pinching member” (see claim 1 lines 12-14).  For examination purposes, the Examiner interprets this limitation to mean “rotating said cam member to the arcuately spaced position wherein said second sensor produces the signal representing the first position”.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method as claimed, specifically including the pinching member that has a linear slot and is positioned in a track for movement between a first position in which neither of said first or second fluid input tubes is closed, a second position in which only said first fluid input tube is closed, and a third position in which only said second fluid input tube is closed; (vi) a motor having a rotatably reciprocating output drive shaft; (vii) a cam member fixedly attached to said output drive shaft and supporting a drive pin that is received in the linear slot of the pinching member to reciprocate between two arcuately spaced positions when said drive shaft rotatably reciprocates; and (viii) a second sensor positioned to sense the position of said arcuate cam and for producing signals alternatingly representing the first, second, and third positions; receiving said output signal from said first sensor indicating the surgical tool is operational; detecting said output signal at said motor; rotating said cam member to said arcuately spaced position wherein said second sensor detects said second position of said cam member; and pinching said first fluid input tube.
The closest prior art is Boehringer et al. (US 2006/0025727 A1), Saravia et al. (US 5,484,402 A), and Nakao et al. (US 6,511,454 B1).
Boehringer teaches a method for increasing and decreasing fluid flow (see Fig. 1) comprising: providing a first pump (infusion pump 90); a second pump (suction pump 20); a surgical tool (suction conduit 14); and a first sensor (sensing conduit 16) (see par. [0051]).
Saravia teaches a method for increasing and decreasing fluid flow (see Fig. 53) comprising: providing a first fluid input tube (hose 224 I, see Fig. 53A) joining the surgical site to the second pump (pump 11) and a second fluid input tube (hose 224 S, see Fig. 56A) joining the surgical tool (suction source ss, 26) to the second pump (pump 11); a shuttle valve for alternatively pinching one or neither of the fluid input tubes, the shuttle valve including a pinching member (pinch blade 245), a first position (Fig. 53) in which neither of the fluid input tubes are closed, a second position (Fig. 53A) in which only said first fluid input tube (hose 224 I) is closed, and a third position (Fig. 56A) in which only said second fluid input tube (hose 224 S) is closed.
Nakao teaches a method of increasing and decreasing fluid flow (see Fig. 1) comprising: a sensor (sensors 51) to sense the position of the pinching member (pinch valves 45) (see col. 7 lines 29-36).
However, none of Boehringer, Saravia, or Nakao teach the pinching member that has a linear slot and is positioned in a track for movement between a first position in which neither of said first or second fluid input tubes is closed, a second position in which only said first fluid input tube is closed, and a third position in which only said second fluid input tube is closed; (vi) a motor having a rotatably reciprocating output drive shaft; (vii) a cam member fixedly attached to said output drive shaft and supporting a drive pin that is received in the linear slot of the pinching member to reciprocate between two arcuately spaced positions when said drive shaft rotatably reciprocates; and (viii) a second sensor positioned to sense the position of said arcuate cam and for producing signals alternatingly representing the first, second, and third positions; receiving said output signal from said first sensor indicating the surgical tool is operational; detecting said output signal at said motor; rotating said cam member to said arcuately spaced position wherein said second sensor detects said second position of said cam member; and pinching said first fluid input tube.
Dependent claims 2-3 would be allowable by virtue of their dependency on claim 1 (and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783